DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments, see pages 14-24 from Applicant's Arguments/Remarks Made in an Amendment, filed February 12, 2021, with respect to Claims 1, 23 and 29 as independent Claims and Claims 16 and 18 as dependent claims have been fully considered and are persuasive.  The rejection  of August 12, 2020 has been withdrawn. Applicant has amended Claims 3, 15-18, 24 and 28. No new matter added. 
Allowable Subject Matter
Claims 1-9 and 14-29 allowed.
The following is an examiner’s statement of reasons for allowance:
While Examiner has considered prior art related to core lifter bars for various types of molding as to the available movement  or degrees of freedom of the lifter bar or blade as utilized for ejecting and retaining molds and parts and has indicated the available prior art references that exemplify these various movements and angles, Examiner is persuaded by the totality of the configurations of the joint which allow movements whereby the core lifter blade pivots longitudinally moves longitudinally, and moves side-to-side relative to the core lifter base, as recited in Claim 1. Moreover, the recently amended Claim 18 recites the enablement of “…side-to-side movement of the core lifter blade relative to the core lifter base in the direction transverse to the longitudinal movement of the core lifter blade relative to the core lifter base.” Upon further search and investigation, the Examiner considers that these combinations of movements are not met by any of the previous prior art references in the field of core lifters to this extent nor would it have been obvious to one with ordinary skill in the art to have considered combining these various configurations to have arrived at the limitations of the current set of claims. Of particular note to the Examiner, is the lack of references that meet the disclosure of side-to-side movement whereby the coupling ball within a receiving channel is able to translate side-to-side while floating transversely while pivoting longitudinally and translating longitudinally (see Figures 8-10 from the application as illustration) .

Additional prior art considered included core lifter apparatuses that had a guide sleeve configuration with cylindrical rods rotating within the confines of an internal sleeve space, for example, Marques Gallo (ES 2 238 881), Park (KR 2012-0000715A) and Sato (JP2001-079898A) while others had joints that operate by means of a sliding mechanism, Meyer (US 5,219,594) or a pivot joint with a central axis or pin, as exemplified by Ramsey (US 5,773,048) and Schneider (US 6,491,513), but there were no configurations that displayed the novel combination of available movements of the current invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598.  The examiner can normally be reached on M-Th 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742